DETAILED ACTION

	This rejection is in response to Request for Continued Examination filed on 11/17/2020.
	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, seepages 20-26, filed 11/17/2020, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments on pages 26-27 with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pudar (Pub. No.: US 2015/0106204 A1, hereinafter “Pudar”) in view of Yang (Pub. No.: US 2004/0177008A1, hereinafter “Yang”) in further view of Driscoll et al. (Pub. No.: US 2016/0092950 A1, hereinafter “Driscoll”).

Regarding claims 1, 8, and 15 
Pudar discloses a system for communicable integration of a network of devices for providing real-time data transmissions via geo-location based linkages between the devices, the network of devices comprising (i) a user network of devices comprising one or more components including an automobile and a mobile device, and (ii) a vendor system, the system comprising: one or more memory devices having computer 
receive, at the vendor system from the user network of devices, a request for provisioning of products by a vendor (Pudar, [0035]: the client module upon receiving trigger initiate a request for a fuel price and transmit the request to a server 70 (e.g., Find Me Gas server 70′) that is programmed to monitor for such requests and respond to such requests in response to user initiation; [0038]: the client module communicates information between the vehicle and the Find Me Gas server; [0064]: Find Me Gas server 70′ is an application server that operates on the service provider side; [0094]); 
determine a provisioning location for provisioning of the products by the vendor, wherein the provisioning location is a location where the products are to be delivered (Pudar, [0012-0013]: fuel retailer(s) that participate in the program and are located within a convenient proximity of the vehicle; [0067], [0080], [0097]: fuel retailer locations are determined based on available products; FIG.2, [0034]); 
continuously identify a real-time location of the user via the one or more components of the user network of devices, comprising identifying the real-time 48 (e.g., a BLUETOOTH® unit), and an antenna; [0056-0057]: vehicle sensors used to obtain the vehicle data for use by the vehicle communications platform;  [0031], [0052-0053]); 
calculate a first limit based on a difference between the location of the user and the provisioning location, wherein the first limit defines an amount of time estimated for the user to navigate from the location of the user to the provisioning location (Pudar, [0034]: The received map information may include the location(s) of any fuel retailers within a preset radius, forward direction, etc. of the vehicle 12. The algorithm is capable of calculating the distance between the vehicle 12 and a first closest fuel retailer and a second closest fuel retailer, and then determining, using the mileage, whether the vehicle can travel to the second closest fuel retailer with the current fuel level; [0071]: estimated travel time received by location module; [0078-0080]: the computed travel time from the current location of the vehicle to each of the fuel retailers; [0036]: in-vehicle user; 
continuously calculate a real-time first limit based on the continuously identified current location of the user and the provisioning location, wherein the real-time first limit defines a current amount of time estimated for the user to navigate from the current location of the user to the provisioning location (Pudar, [0024] and  [0045]: real-time clock to provide time information; [0084]: the fuel retailer may input guidelines based on the distance of the vehicle 12 from the fuel retailer (which is calculated by the location module 43 in real-time; [0071-0072]: computes an estimated time and distance that the vehicle may be able to travel based on the current fuel level; [0073]: calculate an estimated distance that the vehicle can travel based on mileage; 0074] and [0078-0080]: estimated travel time from the current location of the vehicle to each of the fuel retailers; [0030-0031]: continuous calculation; [0012], [0014], [0036], [0052-0053]); 
Pudar does not explicitly disclose:
calculate a total time to provision the products comprising a sum of a product preparation time and a time to deliver the products from a preparation location to the provisioning location; and 
optimize delivery of the products based on the total time to provision and the real- time location of the user, wherein optimization provides for timing the delivery of the products to the provisioning location proximate in time to the user arriving at the provisioning location.
However, Yang teaches that it is known to include:
calculate a total time to provision the products comprising a sum of a product preparation time and a time to deliver the products from a preparation location to the provisioning location (Yang,[0056-0057], [0063-0064], [0068], [0161-0164]: order prepared at MPS station; [0154-0160] and [0169]: the communicated arrival time as user arrival time together with the user order preparation time to determine the timing of preparing user orders); and 
optimize delivery of the products based on the total time to provision and the real- time location of the user, wherein optimization provides for timing the delivery of the products to the provisioning location proximate in time to the user arriving at the provisioning location (Yang, [0134]:  determine the timing of dispatching MPSs to pickup points. determines that the time spent on travel from the MPS server's warehouse to a MPS pickup point is about 1 hour, the MPS server determines that the MPS should leave the MPS warehouse at about 3 PM; [00135]: determining user's current location, upon detecting that the buyer is near the buyer's pickup point, starting to prepare the user's order; [0151]: preparing and scheduling of user orders by the server after users determine the users' preferred pick up points; [0152-0153]: start to prepare users order based on users estimated arrival time to complete order at arrival time; [0154]: server may schedule the timing of preparing users order; [0160-0161], [0166], and [0169]: user arrival time).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Pudar with Yang to include the aforementioned limitations since such a modification would be predictable. Specifically, Pudar would 
However, Driscoll teaches that it is known to include
establish a first communication link between the automobile and a vendor entity device associated with a vendor entity via one or more transmitting devices of the automobile, wherein the vendor entity is selected from one or more vendor entities located within the first limit (Driscoll, FIG.2, [0060]: a vehicle connecting to a merchant device when arriving at a merchant location; [0025-0026]: vehicle device transmits information to merchant device);
 in response to identifying a first trigger associated with a transfer of resources, initiate, via the smart chip device of the automobile, the transfer of the resources via the first communication link to complete an interaction with the vendor entity device associated with the request (Driscoll, [0034]: vehicle device may provide payment to merchant device); 
in response to completing the interaction, receive a receipt associated with the interaction from the vendor entity device; and integrate the receipt with the interaction posted into a user application associated with a smart computing device of the automobile (Driscoll, [0048]: once payment for the order is complete, merchant application may be configured to generate a receipt and create, update, and/or process a transaction history for user and transaction histories may be provided to vehicle device; [0055]: transaction processing 
 It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Pudar and Yang with Driscoll to include the aforementioned limitations since such a modification would be predictable. Specifically, Pudar and Yang would continue to teach an automobile device except that now the automobile device communicates with the vendor to complete interactions according to the teachings of Driscoll. This is a predictable result of the combination. (Driscoll, [0001-0003]).  




Regarding claims 2, 9, and 16 
The combination of Pudar, Yang, and Driscoll teaches the system of claim 1, as well as: 
wherein establishing the first communication link comprises: determining that a current location of the user matches the location of the vendor entity; and activating a near field communication (NFC) interface of the automobile and the vendor entity device to establish the first communication link (Driscoll, [0013] and [0015]: vehicle for the user is detected at a merchant location; [0038]: near field communication devices and vehicle device and merchant device communication; [0051]). 

Regarding claims 4, 11, and 18
The combination of Pudar, Yang, and Driscoll teaches the system of claim 1, as well as: wherein the one or more processing devices are configured to execute the computer readable code to establish a direct communication link with one or more components of the automobile, and establish a communication link with the user device of the user, wherein the user device is connected to the automobile (Pudar, [0018-0020]: The vehicle is equipped with suitable hardware and software that enables it to communicate over a system; [0022]:  the vehicle includes hardware and software that enables it to communicate; [0023-0024]: vehicle communications platform FIG. 1, [0094]: mobile device communicates with vehicle; [0058-0060]).  


Regarding claims 5, 12, and 19
The combination of Pudar, Yang, and Driscoll teaches the system of claim 1, as well as: wherein the one or more processing devices are configured to execute the computer readable code to identify the one or more vendor entities located within the first limit; apply logic to select the vendor entity from the one or more vendor entities; and transfer a location of the vendor entity to the user, via the one or more components (Pudar, [0013]: fuel retailer is identified because it is within a “convenient proximity” of the traveling vehicle; [0034]: The received map information may include the location(s) of any fuel retailers within a preset radius, forward direction, etc. of the vehicle 12; [0078-0080]: the computed travel time from the current location of the vehicle the fuel retailers; [0036]: in-vehicle user; [0014]: user is vehicle owner;  [0031]: The location module generally utilizes data retrieved from the location detection chipset; [0052-0053]). 

Regarding claims 6, 13, and 20
The combination of Pudar, Yang, and Driscoll teach the system of claim 5, wherein the one or more processing devices are configured to execute the computer readable code to 
apply the logic for selecting the vender entity by: identifying user preferences associated with the user (Pudar, [0040]: vehicle user preferences; [0109-0110]: preference input by user; [0093-0094]);
 identifying travel time associated with each of the one or more vendor entities by communicating with traffic monitoring systems (Pudar, [0081]: traffic information; [0104]: wait time at traffic light considered when determining time to conveniently get to fuel retailer); 
identifying one or more supplemental resources associated with resource pools of the user (Pudar, [0079] and [0083-0086]); 
identifying one or more bids received from the identified one or more vendor entities (Pudar, [0082-0084]: offers from fuel retailers); and 
determining the first vendor entity based on at least the user preferences, the travel time, the one or more supplemental resources, and the one or more bids (Pudar, [0065]:  prioritize offers according to certain criteria, and/or to transmit offers to the vehicle; [0079]; Table 1, [0089-0090]). 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pudar, Yang, and Driscoll as applied to claim 1 above, and further in view of Reddy et al. (Pub. No.: US 2015/0370272 A1, hereinafter “Reddy”).

Regarding claims 3, 10, and 17 
The combination of Pudar, Yang, and Driscoll teaches the system of claim 1, as well as: wherein the user network of devices comprises one or more internet of things (IOT) devices and wherein the one or more processing devices are configured to execute the computer readable code to: 
transmit a request for provisioning of the products to the vendor system using a first IOT device of the one or more IOT devices(Driscoll, [0013]: purchase items or service from merchant; FIG.2, [0060]: a vehicle connecting to a merchant device when arriving at a merchant location; [0025-0026]: vehicle device transmits information to merchant device; [0071]: vehicle device connects with service provider device; [0072]: service requested by user is determined); 
Pudar, Yang, and Driscoll do not teach:
in response to the interaction, determine a second limit associated with a difference between (i) a current location of the user and (ii) a device location of a second IOT device of the one or more IOT devices, wherein the second limit is associated with a time of user arrival to the device location of the second IOT device and a time of preparation associated with the second IOT device, wherein the second IOT device is an appliance associated with the user; and activate, automatically, the second IOT device for preparation in response to identifying a 
However, Reddy teaches that it is known to include:
in response to the interaction, determine a second limit associated with a difference between (i) a current location of the user and (ii) a device location of a second IOT device of the one or more IOT devices, wherein the second limit is associated with a time of user arrival to the device location of the second IOT device and a time of preparation associated with the second IOT device, wherein the second IOT device is an appliance associated with the user; and activate, automatically, the second IOT device for preparation in response to identifying a second trigger of the time of user arrival to the device location of the second IOT device being less than or equal to the time of preparation associated with the second IOT device ([0106]: an estimated time of arrival to the smart home environment from automobile; [0119]: when the ETA is in the pre-conditioning window, pre-conditioning of the smart device is triggered; [0137]: the thermostats may both begin conditioning based upon receiving an indication that someone will arrive; Fig. 17, [0150]: if vehicle provides an ETA of 5:00, pre-conditioning will begins 15 min before the vehicles arrival to smart home; [0044]: smart home devices includes network connected appliances). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Pudar, Yang, and Driscoll with Reddy to include .  

Claims 7 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Pudar, Yang, and Driscoll as applied to claim 1 above, and further in view of
Breed (Pub. No.: US 2013/0010116 A1, hereinafter “Breed”).

Regarding claims 7 and 14
The combination of Pudar, Yang, and Driscoll teach the system of claim 1, as well as wherein the one or more processing devices are configured to execute the computer readable code to: 
transfer the location of the vendor entity comprising sending the location of the vendor entity to a navigation system of the automobile (Pudar, [0031-0032]: in-vehicle navigation system; [0034]; navigational software include maps and directions to fuel retailers within radius/direction of vehicle; [0077]: navigation maps); 
determine a travel route for the user, via one or more components of the automobile (Pudar, [0031]: turn-by-turn routes; [0032]: navigation instructions);
The combination of Pudar, Yang, and Driscoll does not teach:
identify one or more tolls associated with the travel route; identify that a current location of the user is within a predetermined distance from a toll location of the one or more tolls; establish a second communication link between the automobile and at least one remote toll system associated with the toll location based on identifying that the current location is within the predetermined distance from the toll location; and initiate transfer of resources to the at least one remote toll system via the second communication link.

identify one or more tolls associated with the travel route; identify that a current location of the user is within a predetermined distance from a toll location of the one or more tolls (Breed, [0046]: vehicle has a device 32 which monitors its location based on a GPS receiver; [0056]: whenever a vehicle passes a predetermined geographic location, the miles traveled by the vehicle can be recorded and the change in miles traveled from the last transmission can be used to determine the required toll; [0047]: calculates a toll based on that distance traveled); 
establish a second communication link between the automobile and at least one remote toll system associated with the toll location based on identifying that the current location is within the predetermined distance from the toll location; and initiate transfer of resources to the at least one remote toll system via the second communication link (Breed, FIG. 3, [0046]: When the vehicle device passes a particular geographic location, which may be determined by a processor 36 comparing the current location to locations stored in a memory device 34, it automatically transmits its location to a remote site; [0047]: software at the remote site calculates a toll based on the usage by the vehicle of the highway; [0058]: a display will be provided in the vehicle  which will provide the current rate being charged).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Pudar, Yang, and Driscoll with Breed to include the aforementioned limitations since such a modification would be predictable. Specifically, 


Appl. No.: 15/986,613 Amdt. Dated: November 17, 2020Reply to Final Office Action dated August 19, 2020Page 12 of 28Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATASHA D RAMPHAL/Examiner, Art Unit 3684

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684